Case 2:19-cv-12001-SDW-LDW Document 26 Filed 10/30/19 Page 1 of 1 PageID: 143
                   FEITLIN, YOUNGMAN, KARAS & GERSON, LLC
                                   COUNSELLORS AT LAW
                                        Heritage Plaza II
                                  65 Harristown Road, Suite 207
                                  Glen Rock, New Jersey 07452
                                         (201) 791-4400
                                       Fax (201) 791-5659


GARY R. FEITLIN *
JEFFREY R. YOUNGMAN                                         * ALSO MEMBER OF FLORIDA BAR
KATHY KARAS-PASCIUCCO**                                     **ALSO MEMBER OF NEW YORK BAR
FREDERICK E. GERSON
JONATHAN M. ETTMAN**                                        Email: jettman@fykglaw.com



                                               October 30, 2019

Via Electronic Filing

The Honorable Leda Dunn Wettre
United States District Court, District of NJ
50 Walnut Street
Newark, New Jersey 07101

       Re:     Express Freight Systems Inc. v. YMB Enterprises Inc.
               Case No. 2:19-cv-12001-SDW-LDW

Dear Judge Wettre:

        We represent plaintiff Express Freight Systems Inc. (“Plaintiff”) in the above action.
Currently pending before the Court is defendants YMB Enterprises, Inc. and Joel Mendlovic’s
motion to dismiss the Complaint. In furtherance of the Court’s request during oral argument on
the motion on October 24, 2019, please be advised that while Plaintiff maintains that this Court
has proper jurisdiction over this matter, if the Court concludes otherwise, then Plaintiff would
respectfully request a transfer of the matter to the U.S. District Court, Eastern District of New
York, as opposed to dismissal.

                                                     Respectfully submitted,

                                      FEITLIN, YOUNGMAN, KARAS & GERSON, LLC

                                                     s/ Jonathan M. Ettman

cc:    Lawrence Katz, Esq. (via ECF)
       Express Freight Systems Inc. (via email)
